PER CURIAM.
The order is affirmed with one modification. Paragraph 3 of the decretal portion of the order is modified to read:
Pay the claimant’s medical bills incurred with Leesburg Regional Medical Center, Kenneth W. Thompson, M.D., and George Mathew, M.D., “leaving to the parties the settling of any differences they may have regarding any contractual rights that may exist among the parties involved.” White v. Bell Fruit Co., 4 F.C.R. 382, 384 (1961).
It is “not proper to direct the employer to pay directly persons or entities which had paid for the care but were not actually before the deputy.” Greynolds Park Manor v. George, 417 So.2d 990, 991 (Fla. 1st DCA 1982).
MILLS, JOANOS and BARFIELD, JJ„ concur.